             Case 2:19-bk-54006                            Doc 6        Filed 06/18/19 Entered 06/18/19 15:44:10        Desc Main
                                                                        Document     Page 1 of 12
MANDATORY FORM PLAN (Revised 01/22/2018)

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        SOUTHERN DISTRICT OF OHIO

 In re                                                                                )       Case No. 19-54006
 Tracie Lynn Starkey                                                                  )
                                                                                      )       Chapter 13
                                           Debtor(s)                                  )       Judge PRESTON

                                                                            CHAPTER 13 PLAN

1. NOTICES
 The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form 309I) will be sent
 separately.

 This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule (“LBR”) 3015-1. “Debtor” means either
 a single debtor or joint debtors as applicable. “Trustee” means Chapter 13 Trustee. Section “§” numbers refer to sections of Title 11 of
 the United States Bankruptcy Code. “Rule” refers to the Federal Rules of Bankruptcy Procedure.
 Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
               Debtor         is not eligible for a discharge.
               Joint Debtor         is not eligible for a discharge.
     Initial Plan.
     Amended Plan. The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan and
 must be served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan
 adversely affects any party, the Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule 2002(a)(9). Any changes
 (additions or deletions) from the previously filed Plan or Amended Plan must be clearly reflected
 in bold, italics, strike-through or otherwise in the Amended Plan filed with the Court. LBR 3015-2(a)(1).
 If an item is not checked, the provision will be ineffective if set out later in the Plan.
     This Plan contains nonstandard provisions in Paragraph 13.
     The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing the claim. See
 Paragraph(s) 5.1.2 and/or 5.1.4.
     The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1, 5.4.2 and 5.4.3.

 NOTICE TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard Provisions), and
 discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
 one. Except as otherwise specifically provided, upon confirmation, you will be bound by the terms of this Plan. Your claim
 may be reduced, modified, or eliminated. The Court may confirm this Plan if no timely objection to confirmation is filed.


2. PLAN PAYMENT AND LENGTH

2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 2,160.00 per month. [Enter step payments below, if any.] The
Debtor shall commence payments within thirty (30) days of the petition date.

2.1.1 Step Payments, if any:

2.2 Unsecured Percentage.

   Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of             100   % on each allowed
nonpriority unsecured claim.

    Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is
$     . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each
allowed nonpriority unsecured claim is estimated to be no less than       %. LBR 3015-1(c)(2).

2.3 Means Test Determination.



                                                                                Page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
             Case 2:19-bk-54006                            Doc 6         Filed 06/18/19 Entered 06/18/19 15:44:10           Desc Main
                                                                         Document     Page 2 of 12
MANDATORY FORM PLAN (Revised 01/22/2018)
  Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of the Plan must be a
minimum of thirty-six (36) months but not to exceed sixty (60) months.

   Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, projected length of the Plan must be sixty
(60) months.

3. PRE-CONFIRMATION LEASE PAYMENTS AND ADEQUATE PROTECTION PAYMENTS

Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total plan payment to the
Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by § 1326(a)(1)(C) shall be made as part of the total
plan payment to the Trustee. LBR 3070- 1(b). The lessor/secured creditor must file a proof of claim to receive payment. LBR 3070-1(a)
and (b).

 Name of Lessor/Secured Creditor                                     Property Description              Monthly Payment Amount
 Capital One Auto Finance                                            2016 Honda CRV 80,000 miles       100.00

4. SECURED CLAIMS: TIMING REQUIREMENTS; SERVICE REQUIREMENTS

4.1          Non-Government Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim based on the value of
             the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and 5.1.4. Further, the Debtor may propose to
             eliminate or avoid a security interest or lien by the procedure proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor
             proposes to seek any of the above-stated relief by way of motion or claim objection, the motion or claim objection must be filed
             on or before the § 341 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or nonpossessory,
             nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the judicial lien or security
             interest may be promptly filed after it is discovered.

4.2          Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a governmental unit or to
             modify and eliminate the secured claim of a governmental unit may be made only by motion or claim objection. Rule 3012(c).
             Any motion or claim objection that includes a request to determine the amount of the secured claim of a governmental unit
             (including any such motion or claim objection that also includes a request to determine the amount of the secured claim of a
             non-governmental entity) may be filed only after the governmental unit files a proof of claim or after the time for filing one has
             expired. Rule 3012, advisory committee note (2017 Amendments).

4.3          Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or 5.4.3, the motion, Plan
             or claim objection, as applicable, must be served in the manner provided by Rule 7004 for service of a summons and complaint.
             Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General Order 22-2.

4.4          Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on the property interest
             of the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying debt determined under nonbankruptcy
             law, (b) discharge of the underlying debt under 11 U.S.C. § 1328, or (c) completion of the Plan --at which time the lien will
             terminate and be released by the creditor

5. PAYMENTS TO CREDITORS

                                                                     SUMMARY OF PAYMENTS BY CLASS

 Class                                                               Definition                        Payment/Distribution by Trustee
 Class 1                                                             Claims with Designated Specific   Paid first in the monthly payment
                                                                     Monthly Payments                  amount designated in the Plan
 Class 2                                                             Secured Claims with No            Paid second and pro rata with other
                                                                     Designated Specific Monthly       Class 2 claims.
                                                                     Payments and Domestic Support
                                                                     Obligations (Arrearages)
 Class 3                                                             Priority Claims                   Paid third and pro rata with other
                                                                                                       Class 3 claims.
 Class 4                                                             Nonpriority Unsecured Claims      Paid fourth and pro rata with other
                                                                                                       Class 4 claims.


                                                                                    Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 2:19-bk-54006                            Doc 6     Filed 06/18/19 Entered 06/18/19 15:44:10                      Desc Main
                                                                     Document     Page 3 of 12
MANDATORY FORM PLAN (Revised 01/22/2018)
Class 5                        Claims Paid by a Non-Filing Co-                                               Not applicable
                               Debtor or Third Party
Class 6                        Claims Paid by the Debtor                                                     Not applicable

Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the extent funds are available, the
maximum number of Classes may receive distributions concurrently. Notwithstanding the above, the Trustee is authorized within the
Trustee’s discretion to calculate the amount and timing of distributions as is administratively efficient.

5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

The following Class 1 claims shall be paid first in the monthly payment amount designated below. The plan payment is calculated in an
amount that is sufficient for the Trustee to make a full monthly distribution on all Class 1 claims plus the statutory Trustee fee. If the
Debtor makes a payment that is less than the full plan payment amount, the Trustee will make distributions on Class 1 claims in the order
of priority set forth in the Bankruptcy Code.

5.1.1 Maintenance of Regular Mortgage Payments

Regular mortgage payments shall be calculated for payment starting the month after the filing of the petition. Arrearages shall be paid as
Class 2 claims.

Trustee disburse.

 Name of Creditor                                   Property Address                   Residence (Y/N)                 Monthly Payment Amount
 Wilmington Savings Fund                            2930 Briar Ridge Road       Y                                      1,200.00
 Society                                            Columbus, OH 43232 Franklin
                                                    County
                                                    Debtor's residence
Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only
be paid directly by the Debtor if the mortgage is current as of the petition date. LBR 3015-1(e)(1).
 Name of Creditor                   Property Address                  Residence (Y/N)                Monthly Payment Amount
  None

5.1.2 Modified Mortgages or Liens Secured by Real Property [“Cramdown/Real Property”]

The following claims are subject to modification as (1) claims secured by real property that is not the Debtor’s principal residence, (2)
claims secured by other assets in addition to the Debtor’s principal residence, or (3) claims for which the last payment on the original
payment schedule for a claim secured only by a security interest in real property that is the Debtor’s principal residence is due before the
date on which the final payment under the plan is due. 11 U.S.C. §§ 1322(b)(2), (c)(2). To the extent that a claim is in excess of the value
of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority unsecured claim. See Paragraph
4 for more information.

 Name of                                     Property Address                 Value of Property                Interest Rate Minimum Monthly
 Creditor/Procedure                                                                                                          Payment
 None

      Motion
      Plan
      Claim Objection

5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable [“910 Claims/Personal Property”]

The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for the Debtor’s personal
use within 910 days of the petition date or (2) personal property acquired within one year of the petition date. The proof of claim amount
will control, subject to the claims objection process.

 Name of Creditor                  Property Description                Purchase Date       Estimated Claim         Interest Rate   Minimum Monthly
                                                                                           Amount                                  Payment Including
                                                                                                                                   Interest

                                                                               Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 2:19-bk-54006                            Doc 6         Filed 06/18/19 Entered 06/18/19 15:44:10                     Desc Main
                                                                         Document     Page 4 of 12
MANDATORY FORM PLAN (Revised 01/22/2018)
Name of Creditor Property Description Purchase Date                                            Estimated Claim        Interest Rate   Minimum Monthly
                                                                                               Amount                                 Payment Including
                                                                                                                                      Interest
 -NONE-                                                                                        $                                      $

5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable [“Cramdown/Personal Property”]

The following claims are secured by personal property not described above in Paragraph 5.1.3. To the extent that a claim is in excess of
the value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority unsecured claim. See
Paragraph 4 for more information.

 Name of                                 Property Description               Purchase/            Value of Property    Interest Rate   Minimum Monthly
 Creditor/Procedure                                                         Transaction Date                                          Payment Including
                                                                                                                                      Interest
 Capital One Auto                        2016 Honda CRV                     3/3/2016             $18,875.00           6.00%           $100.00 per month
 Finance                                 80,000 miles                                                                                 until atty fees are
                                                                                                                                      paid, then $800 per
      Motion                                                                                                                          month until claim is
      Plan                                                                                                                            paid
      Claim Objection

5.1.5 Domestic Support Obligations (On-Going) - Priority Claims under § 507(a)(1)

If neither box is checked, then presumed to be none.
    Trustee disburse
    Debtor direct pay

The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the Debtor becomes subject
to a domestic support obligation during the Plan term, the Debtor shall notify his or her attorney and the Trustee.

 Name of Holder                                                      State Child Support Enforcement Agency,     Monthly Payment Amount
                                                                     if any
 -NONE-                                                                                                          $

5.1.6 Executory Contracts and Unexpired Leases

The Debtor rejects the following executory contracts and unexpired leases.

             Notice to Creditor of Deadline to File Claim for Rejection Damages: A proof of claim for rejection damages must be filed
             by the creditor within seventy (70) days from the date of confirmation of the Plan. Rule 3002(c)(4). Such claim shall be treated
             as a Class 4 nonpriority unsecured claim.

 Name of Creditor                                                                        Property Description
 -NONE-

The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the Court, all motor vehicle
lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage shall be cured in monthly payments prior to
the expiration of the executory contract and unexpired lease. The Debtor may not incur debt to exercise an option to purchase without
obtaining Trustee or Court approval. LBR 4001-3.

Trustee disburse.

 Name of Creditor                  Property Description Regular Number of                Monthly                 Estimated Arrearage Contract/Lease
                                                        Payments                         Contract/Lease          as of Petition Date Termination Date
                                                        Remaining as of                  Payment
                                                        Petition Date
 -NONE-                                                                                  $                       $

                                                                                   Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 2:19-bk-54006                            Doc 6         Filed 06/18/19 Entered 06/18/19 15:44:10                    Desc Main
                                                                         Document     Page 5 of 12
MANDATORY FORM PLAN (Revised 01/22/2018)

Debtor direct pay.

 Name of Creditor                  Property Description Regular Number of                Monthly               Estimated Arrearage Contract/Lease
                                                        Payments                         Contract/Lease        as of Petition Date Termination Date
                                                        Remaining as of                  Payment
                                                        Petition Date
 -NONE-                                                                                  $                     $

5.1.7 Administrative Claims

The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional attorney fees beyond
those set forth below will be paid after the attorney fees set forth below and in the same monthly amount as set forth below. LBR
2016-1(b).

 Name of Claimant                                   Total Claim                          Amount to be Disbursed by       Minimum Monthly Payment
                                                                                         Trustee                         Amount
 Michael A. Cox 0075218                             3,700.00                             3,200.00                        700.00

5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND DOMESTIC SUPPORT
OBLIGATIONS (ARREARAGES)

5.2.1 Secured Claims with No Designated Monthly Payments

The following claims are secured claims with no designated monthly payments, including mortgage arrearages,
certificates of judgment and tax liens. The proof of claim amount shall control, subject to the claims objection
process. Class 2 claims shall be paid second and shall be paid pro rata with other Class 2 claims.

 Name of Creditor                                                                        Estimated Amount of Claim
 Wilmington Savings Fund Society                                                         $18,600.00
 Franklin County Treasurer                                                               $1,131.77

5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

     Trustee disburse
     Debtor direct pay

The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a governmental unit and the
estimated arrearage amount shall be listed below.

 Name of Holder                                                      State Child Support Enforcement Agency,   Estimated Arrearage
                                                                     if any
 -NONE-                                                                                                                                                     $

5.3 CLASS 3 - PRIORITY CLAIMS

Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims
under § 507(a) shall be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third
and shall be paid pro rata with other Class 3 claims.

5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS

Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims
shall be paid fourth and shall be paid pro rata with other nonpriority Class 4 claims.

5.4.1 Wholly Unsecured Mortgages/Liens


                                                                                   Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 2:19-bk-54006                            Doc 6          Filed 06/18/19 Entered 06/18/19 15:44:10                       Desc Main
                                                                          Document     Page 6 of 12
MANDATORY FORM PLAN (Revised 01/22/2018)
The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d 663 (6th Cir. 2002).
See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s website at
www.ohsb.uscourts.gov.

                 Name of Creditor/Procedure                                     Property Address

 -NONE-

                 Motion
                 Plan
                 Value of Property                           SENIOR Mortgages/Liens                                        Amount of Wholly Unsecured
                                                             (Amount/Lienholder)                                           Mortgage/Lien
                 $                                                                                                         $

5.4.2 Judicial Liens Impairing an Exemption in Real Property

The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)(A). See Paragraph 4
for additional information. Preferred form motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.

                 Name of                                 Property Address                            Value of Property           Exemption
                 Creditor/Procedure
                                                                                                     $                           $
  -NONE-
                  Motion                                                                             Debtor's Interest           Statutory Basis
                  Plan                                                                               $

                                        OTHER Liens or Mortgages                                         Judicial Lien        Amount of Judicial Lien to be
                                        (Amount/Lienholder Name)                                                              Avoided
                                                                                             $                                $

                                                                                             Recorded Date                    Effective Upon:


5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal property and may be
avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form motions and orders are available on the
Court’s website at www.ohsb.uscourts.gov.

 Name of                             Property Description Value of Property                       Exemption                  Amount of Security Interest to
 Creditor/Procedure                                                                                                          be Avoided
 -NONE-                                                               $                       $                              $

  Motion                                                                                      Statutory Basis                Effective Upon:
  Plan


5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544

The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims. The Debtor or the
Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided. To the extent that the Trustee has standing
to bring such action, standing is hereby assigned to the Debtor, provided a colorable claim exists that would benefit the estate.

 Name of Creditor                                                    Action to be Filed By                         Address of Property
 -NONE-                                                              Debtor
                                                                     Trustee

5.5 CLASS 5 - CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY
                                                                                    Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case 2:19-bk-54006                            Doc 6     Filed 06/18/19 Entered 06/18/19 15:44:10       Desc Main
                                                                     Document     Page 7 of 12
MANDATORY FORM PLAN (Revised 01/22/2018)

The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor or third party.

 Name of Creditor                                                                  Name of Payor
 -NONE-

5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR

The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.

 Name of Creditor                                                                  Monthly Payment Amount
 -NONE-

6. SURRENDER OF PROPERTY

The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon confirmation of the
Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the surrendered property only. Rule 3015(g)(2).

 Name of Creditor                                                                  Description of Property
 -NONE-

7. INTEREST RATE

Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims treated in paragraph
5.1.1, secured claims shall be paid interest at the annual percentage rate of 5.5 % based upon a declining monthly balance on the
amount of the allowed secured claim. Interest is included in the monthly payment amount. See Till v. SCS Credit Corp. (In re Till), 541
U.S. 465 (2004).

     This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in full with interest at           %
          from the date of confirmation. If this box is not checked, the estate is presumed to be insolvent.

8. FEDERAL INCOME TAX RETURNS AND REFUNDS

8.1 Federal Income Tax Returns

If requested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return filed during the Plan term
by April 30 of each year.

8.2 Federal Income Tax Refunds

Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income tax credit and
additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and support pursuant to § 1325(b)(2) and shall
turnover any balance in excess of such amount to the Trustee. Unless otherwise ordered by the Court, tax refunds turned over to the
Trustee shall be distributed by the Trustee for the benefit of creditors. Any motion to retain a tax refund in excess of the amount set forth
above shall be filed and served pursuant to LBR 9013-3(b).

9. OTHER DUTIES OF THE DEBTOR

9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with the Court in the event
of any change of the Debtor’s address, employment, marital status, or child or spousal support payments.

9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance,
or Any Other Amount

The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property regarding personal injury,
workers compensation, buyout, severance package, lottery winning, inheritance, or any other funds to which the Debtor may be entitled
                                                                             Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
             Case 2:19-bk-54006                            Doc 6     Filed 06/18/19 Entered 06/18/19 15:44:10      Desc Main
                                                                     Document     Page 8 of 12
MANDATORY FORM PLAN (Revised 01/22/2018)
or becomes entitled to receive. Before the matter can be settled and any funds distributed, the Debtor shall comply with all requirements
for filing applications or motions for settlement with the Court as may be required by the Bankruptcy Code, the Bankruptcy Rules or the
Local Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the Trustee for the benefit of
creditors.

9.3 Social Security

The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.

10. INSURANCE

10.1 Insurance Information

As of the petition date, the Debtor’s real and personal property is insured as follows.

 Property Address/                        Insurance Company             Policy Number       Full/Liability      Agent Name/ Contact
 Description                                                                                                    Information
 2930 Briar Ridge Road Nationwide                                       92 34 HR 092886     Homeowner's         1-877-669-6877
 Columbus, OH 43232                                                                         Insurance
 Franklin County
 Debtor's residence
 2016 Honda CRV 80,000 eSurance                                         PAOH-008175528      Full Coverage       1-800-378-7262
 miles

10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)

If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the Debtor shall have the
option to use the insurance proceeds to either (1) pay off the balance of the secured claim through the Trustee if the secured creditor is a
named loss payee on the policy or (2) upon order of the Court, substitute the collateral by purchasing a replacement motor vehicle. If a
replacement motor vehicle is purchased, the motor vehicle shall have a value of not less than the balance of the unpaid secured claim, the
Debtor shall ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall continue to pay the
allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after paying the secured creditor’s
claim, these funds shall be distributed by the Trustee for the benefit of creditors.

11. EFFECTIVE DATE OF THE PLAN

The effective date of the Plan is the date on which the order confirming the Plan is entered.

12. VESTING OF PROPERTY OF THE ESTATE

Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The Debtor shall remain
responsible for the preservation and protection of all property of the estate.

     Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b)

     Other

13. NONSTANDARD PROVISIONS

The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of the Debtor.
Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules or
the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere in this Plan is void and shall have no binding effect.

 Nonstandard Provisions


By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the wording and order of
provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13 Plan adopted in this District and (2) this Plan
contains no nonstandard provisions other than those set forth in Paragraph 13.

                                                                              Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
             Case 2:19-bk-54006                            Doc 6     Filed 06/18/19 Entered 06/18/19 15:44:10   Desc Main
                                                                     Document     Page 9 of 12
MANDATORY FORM PLAN (Revised 01/22/2018)

  Debtor's Attorney
  /s/ Michael A. Cox
  Michael A. Cox 0075218
  Date: June 18, 2019

 Debtor                                                                              Joint Debtor
 /s/ Tracie Lynn Starkey
 Tracie Lynn Starkey
 Date:       June 18, 2019                                                           Date:




                                                                             Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
Case 2:19-bk-54006             Doc 6     Filed 06/18/19 Entered 06/18/19 15:44:10                       Desc Main
                                        Document      Page 10 of 12


             NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION
         Debtor(s) has filed a Chapter 13 Plan or an Amended Chapter 13 (collectively, the “Plan”)
Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if you
     have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.
         If you do not want the Court to confirm the Plan, you must file an objection to the Plan within
the later of: 1) fourteen (14) days after the § 341 meeting of creditors is concluded; OR 2) twenty-one
(21) days from the date set forth in the certificate of service of this Plan below. If a timely objection to the
Plan is filed within seven (7) days of the confirmation hearing date, the confirmation hearing will be
rescheduled. Rule 3015(f).
        Your objection to the Plan, explaining your position, must be filed with the Court and mailed by
ordinary U.S. Mail to:
                                          US Bankruptcy Court
                                           170 N. High Street
                                         Columbus, OH 43215
OR your attorney must file the objection using the Court’s ECF System.
         The Court must receive your objection on or before the applicable deadline above.
You must also send a copy of your objection either by 1) the Court’s ECF System or by 2) ordinary U.S. Mail to:
Tracie Starkey
2930 Briar Ridge Road
Columbus, OH 43232
Michael A. Cox, Attorney for the debtor(s) (Served by Court’s ECF System);
Chapter 13 Trustee Frank M Pees (Served by Court’s ECF System);
and the United States Trustee (Served by Court’s ECF System).

        If you or your attorney does not take these steps, the Court may decide that you do not oppose the
terms of the Plan and may enter an order confirmation the Plan without further hearing or notice.
                                             CERTIFICATE OF SERVICE
          The undersigned hereby certifies that a copy of the foregoing Plan was served (i) electronically on the date
of filing through the court’s ECF System on all participants registered in this case at the email address registered
with the court and (ii) on the parties in interest listed below on June 18, 2019 in the manner specified below:

The following Parties in Interest were served as required by Bankruptcy Rule 7004 via ordinary U.S. Mail (unless
otherwise specified):

Capital One Auto Finance
c/o Corporation Service Company, S/A
50 West Broad Street
Suite 1330
Columbus, OH 43215

The debtor was served in person at the signing of the plan.

And, the following Parties in Interest were served via ordinary U.S. Mail: All Parties on the attached matrix

                                                                /s/ Michael A. Cox
                                                                Michael A. Cox (0075218)
Case 2:19-bk-54006   Doc 6    Filed 06/18/19 Entered 06/18/19 15:44:10   Desc Main
                             Document      Page 11 of 12
Case 2:19-bk-54006   Doc 6    Filed 06/18/19 Entered 06/18/19 15:44:10   Desc Main
                             Document      Page 12 of 12
